For Good cause shown, the Opinion and Award For The Full Commission filed January 18, 1996 is Amended as follows:
1. By adding, as paragraph 4, the following language to theCONCLUSIONS OF LAW section:
    4. Defendant Nomus Interiors, Inc. is liable for medical compensation which plaintiff incurred for treatment for the injury by accident giving rise hereto from February 8, 1994 through August 11, 1994 which treatment effected a cure, gave relief, and tended to lessen his period of disability.  G.S. § 97-2 (19) and G.S. § 97-25.
In view of the fact that the record is devoid of evidence that medical treatment after August 11, 1994 for the injury by accident of February 7, 1994 is reasonably required to effect a cure, give relief, or would tend to lessen any future period of disability, plaintiff's request to amend the Full Commission Opinion and Award to provide for future care must be DENIED. Cf.Little v. Penn Ventilator Co., 317 N.C. 206 (1986).  However, inasmuch as his injury by accident occurred before July 5, 1994, the provisions of G.S. § 97-25.1 are inapplicable to his case. Rather, his right to future medical treatment necessitated by the injury by accident is governed by the decision in Hyler v. GTEProducts Co., 333 N.C. 258 (1993) which does not require a change of condition under G.S. § 97-47 in order for a plaintiff to be entitled to future medical compensation.
2. By changing paragraph 2 of the AWARD section to read:
    2. An attorney's fee of one-third (33 1/3 percent) of said compensation shall be paid to plaintiff's counsel.  This sum shall be paid from the sum due plaintiff and paid directly to plaintiff's counsel.
3. By adding, as paragraph 4, the following language to theAWARD section:
    4. Defendant Nomus Interiors, Inc. shall pay all reasonable and necessary medical compensation incurred by plaintiff as a result of the injury by accident giving rise hereto from February 8, through August 11, 1994 when bills for the same have been submitted through Compsource, Inc., Servicing Agent of defendant Nomus Interiors, Inc., to the Commission and have been approved by the Commission.
Except as hereinabove Amended, the Opinion And Award For The Full Commission filed January 18, 1996 remains in full force and effect.
                                  S/ ___________________________ WILLIAM L. HAIGH CHIEF DEPUTY COMMISSIONER
CONCURRING:
S/ _______________________ THOMAS J. BOLCH COMMISSIONER
S/ _______________________ COY M. VANCE COMMISSIONER